531 So. 2d 480 (1988)
L.D. and Doris Barnes REYNOLDS
v.
The HOSPITAL SERVICE DISTRICT NO. 1 OF the PARISH OF TERREBONNE, State of Louisiana d/b/a Terrebonne General Hospital, Dr. J. Bruce Steigner, Dynatech Corp. & Louisiana Mutual Insurance Company.
In re L.D. REYNOLDS Applying for Writ of Mandamus to Sherman A. Bernard, Commissioner of Insurance and John D. Schoonerberg, Chairman of Medical Review Panel.
L.D. and Doris Barnes REYNOLDS
v.
Dr. J. Bruce STEIGNER and Louisiana Medical Mutual Ins. Co.
No. 88-C-1590.
Supreme Court of Louisiana.
October 7, 1988.
Denied.
CALOGERO and DENNIS, JJ., would grant the writ.